Citation Nr: 1209631	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  99-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents (Agent Orange).

2.  Entitlement an effective date earlier than August 26, 2009, for service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) by decision of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on March 11, 2008, which vacated an August 2005 Board decision as to the skin disorder service connection claim and remanded the matter for additional development.  The Court vacated a November 2000 decision as to this issue in an order issued in May 29, 2001.  The Board remanded the matter for additional development in March 2009.

The issue initially arose from a February 1999 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 1999, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Although the issue of entitlement to service connection for a skin disorder was not addressed at that hearing, the Board finds the Veteran was provided an adequate opportunity to present evidence and that there is no indication he desires an additional hearing as to this matter.  

The Board notes that in correspondence dated in January 2011 and April 2011 the Veteran submitted a notice of disagreement as to the assigned rating and effective date in an October 2010 rating decision which established service connection for PTSD.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's tinea pedis is shown to have been incurred as a result of exposure during active service.


CONCLUSION OF LAW

Tinea pedis was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in April 2004 and May 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his service connection claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the service connection issue on appeal have been met and all identified and authorized records relevant to this matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of this claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court also held that an examination during remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time.  The Court, however, has held that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

VA regulations provide that certain disorders if manifest within the requisite period of time and associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda are included as presumptive diseases, but must have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for complaint, treatment, or diagnosis for skin problems.  In a report of medical history associated with his separation examination in March 1972 the Veteran denied having or having ever had a skin disease.  His separation examination revealed a normal clinical evaluation of the skin.  Service records show he served in Vietnam from May 1971 to March 1972.

The Veteran contends that he had a skin disability, to include as due to exposure to Agent Orange, while he was in Vietnam.  In a November 1998 statement he stated he had several rashes to the body that had continued since Vietnam.  In a subsequent statement he asserted that service connection was warranted for chloracne.  In statements provided in support of a claim for PTSD the Veteran described traumatic events associated with his combat experiences.  

On VA dermatology examination in December 1998 the Veteran reported he first developed a fungus in his toenails and fungus on the bottom of his feet about 15 to 18 years earlier.  He also stated he had a rash to the groin area that he first noticed about 1992.  He stated it often began in the groin area and developed bumps.  The Veteran stated he had experienced two episodes in the past year.  The examiner noted that the rash was not active on the day of the examination, but that the Veteran had tinea of the toenails and feet.  No opinion as to etiology was provided.  

On VA examination in June 2010 the Veteran reported that he had a skin rash to the feet which began in service and was manifested by itching and scaling.  The examiner noted there were no systemic symptoms and that the course of the disorder had been constant.  Exposure to Agent Orange was conceded.  It was also noted that the Veteran reported he had been treated for a groin rash in 1995 which had cleared with no recurrence.  He denied having any other rashes.  The examiner provided a diagnosis of tinea pedis and stated that it was at least as likely as not that tinea pedis was caused by exposure during active service.

In a September 2010 addendum report the examiner stated that the Veteran's tinea pedis was not caused by herbicide exposure.  It was also noted that there was no history of treatment for the disorder in service and that an opinion as to any association to environmental exposure while on active duty would be mere speculation.  

Based upon the evidence of record, the Board finds the Veteran's tinea pedis is shown to have been incurred as a result of exposure to the disorder during active service.  Although the September 2010 addendum report found tinea pedis was not due to Agent Orange exposure and that there was no record the Veteran had been treated for this disorder in service, the Veteran is shown to be a combat veteran for VA purposes and his statements asserting exposure to tinea pedis in service are sufficient to establish service connection without official record of his having received treatment in service.  The examiner's June 2010 opinion is found to be persuasive.  Therefore, entitlement to service connection for tinea pedis must be granted.

The Board finds, however, that there is no evidence that chloracne has been manifest since active service nor that the Veteran's groin rash for which he received treatment in 1995 was a chronic disorder.  While the Veteran is competent to provide evidence as to symptoms he experienced during and after service and as to some medical matters, the diagnosis of a specific skin disorder and the question of its relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Therefore, the Board finds entitlement to service connection for chloracne, groin rash, or other skin disorders including as a result of herbicide exposure are not warranted.  The preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for tinea pedis is granted.

REMAND

As noted in the Introduction, the Veteran has expressed disagreement with the October 2010 rating decision as to the assigned rating and effective date.  There is no evidence of any subsequent action was taken by the agency of original jurisdiction (AOJ) as to these matters.  Therefore, the issues must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case as to the issues of entitlement to an effective date earlier than August 26, 2009, and a rating in excess of 30 percent for PTSD.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect an appeal for Board review.  The requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


